DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 08/15/2022 with traverse of Group I, claims 1-12 & 20 for further examination. Claims 2, 6 & 8-12 were amended and claim 20 added. Per amendments of claims 8-12, the restriction requirement of 08/09/2022 is hereby withdrawn. Claims 13-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

3.	Applicant timely traversed the restriction (election) requirement in the reply filed. Applicant's election with traverse of Group I, claims 1-12 & 20, apparatus.
The traversal is on the grounds that even if the inventions are independent or distinct as claimed, the search does not represent a serious burden on the Office.  This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both an apparatus and a method may be found in CPC subclass B22F, subgroup 10/43 and CPC subclass B33Y, subgroup 10/00, it is recognized that a protective mask for a part (CPC subclass B22F, subgroup 10/43) and a method (CPC subclass B33Y, subgroup 10/00) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Furthermore, the restriction requirement was based Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the protective mask of claim 1 can be fabricated using a materially different process than that of claim 13, such as one that has a mounting member formed by a different process.
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two inventions on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 04/01/2020 & 08/03/2021 are being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “mounting member” in claims 15, 7-12 & 20; “masking member” in claims 1, 4-5, 7-9, 12 & 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
6.	Claim 20 is objected to because of the following informalities: duplicate of claim 7.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sordelet (US 2015/0079288 A1) hereinafter Sordelet in view of Leary et al. (US 2019/0054568 A1) hereinafter Leary.
As regards to claim 1, Sordelet discloses a protective mask for a part 102 (abs; fig 1-7), the part 102 including a plurality of openings 106 in a surface thereof, the protective mask comprising: a mounting member 204 at least partially within each of at least two of the plurality of openings 106, wherein each mounting member 204 includes a water soluble material ([0015]-[0032]; fig 1-7; clm 1), however Sordelet does not disclose a masking member coupled to the mounting member 204, the masking member including a non-water soluble material, and wherein each mounting member 204 includes a first plurality of integral layers of the water soluble material, and the masking member includes a second plurality of integral layers of the non-water soluble material.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein each mounting member 12 includes a first plurality of integral layers, and the masking member 100 includes a second plurality of integral layers of the non-water soluble material ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein each mounting member 12 includes a first plurality of integral layers, and the masking member 100 includes a second plurality of integral layers of the non-water soluble material in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein each mounting member 12 includes a first plurality of integral layers, and the masking member 100 includes a second plurality of integral layers of the non-water soluble material to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).
As regards to claim 2, Sordelet discloses a protective mask (abs; fig 1-7), wherein the plurality of openings 106 is positioned across the surface in a spaced manner (see fig 1), and wherein each opening 106 includes a mounting member 204 at least partially therein ([0015]-[0032]; fig 1-7; clm 1).
As regards to claim 3, Sordelet discloses a protective mask (abs; fig 1-7), wherein the mounting member 204 extends outwardly from a respective opening 106 along the surface of the part 102 ([0015]-[0032]; fig 1-7; clm 1).
As regards to claim 4, Sordelet discloses a protective mask (abs; fig 1-7), the at least two mounting members 204 ([0015]-[0032]; fig 1-7; clm 1), however Sordelet does not disclose wherein the masking member includes a first member and a second member coupling each of the first members together.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member 100 includes a first member portion (see fig 1-3) and a second member portion (see fig 1-3) coupling each of the first member portions together ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member 100 includes a first member portion (see fig 1-3) and a second member portion (see fig 1-3) coupling each of the first member portions together in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein each mounting member 12 includes a first plurality of integral layers, and wherein the masking member 100 includes a first member portion (see fig 1-3) and a second member portion (see fig 1-3) coupling each of the first member portions together to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).
As regards to claim 5, Sordelet discloses a protective mask (abs; fig 1-7), wherein the at least two mounting member 204 ([0015]-[0032]; fig 1-7; clm 1), however Sordelet does not disclose the masking member are formed using an at least two material additive manufacturing system.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein each mounting member 12 includes a first plurality of integral layers, and the masking member 100 are formed using an at least two material additive manufacturing system ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and the masking member are formed using an at least two material additive manufacturing system in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein each mounting member 12 includes a first plurality of integral layers, and the masking member 100 are formed using an at least two material additive manufacturing system to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).
As regards to claim 6, Sordelet discloses a protective mask (abs; fig 1-7), wherein the plurality of openings 106 are positioned in a pedestal in the surface of the part 102 extending from another surface of the part 102 ([0015]-[0032]; fig 1-7; clm 1).
As regards to claim 7, Sordelet discloses a protective mask (abs; fig 1-7), at least a portion of each mounting member 204, ([0015]-[0032]; fig 1-7; clm 1), however Sordelet does not disclose wherein the masking member covers.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein wherein the masking member covers a portion of mounting member 12 ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member covers a portion of mounting member 12 in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member covers a portion of mounting member 12 to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).
As regards to claim 8, Sordelet discloses a protective mask (abs; fig 1-7), however Sordelet does not disclose includes an additively manufactured (AM) structure.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and includes an additively manufactured (AM) structure ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and includes an additively manufactured (AM) structure in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and includes an additively manufactured (AM) structure to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).
As regards to claim 9, Sordelet discloses a protective mask (abs; fig 1-7), at least a portion of each mounting member 204, ([0015]-[0032]; fig 1-7; clm 1), however Sordelet does not disclose wherein the masking member covers.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein wherein the masking member covers a portion of mounting member 12 ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member covers a portion of mounting member 12 in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member covers a portion of mounting member 12 to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).
As regards to claim 10, Sordelet discloses a protective mask (abs; fig 1-7), wherein the plurality of openings 106 is positioned across the surface in a spaced manner (see fig 1), and wherein each opening 106 includes a mounting member 204 at least partially therein ([0015]-[0032]; fig 1-7; clm 1).
As regards to claim 11, Sordelet discloses a protective mask (abs; fig 1-7), wherein the mounting member 204 extends outwardly from a respective opening 106 along the surface of the part 102 ([0015]-[0032]; fig 1-7; clm 1).
As regards to claim 12, Sordelet discloses a protective mask (abs; fig 1-7), the at least two mounting members 204 ([0015]-[0032]; fig 1-7; clm 1), however Sordelet does not disclose wherein the masking member includes a first member and a second member coupling each of the first members together.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member 100 includes a first member portion (see fig 1-3) and a second member portion (see fig 1-3) coupling each of the first member portions together ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member 100 includes a first member portion (see fig 1-3) and a second member portion (see fig 1-3) coupling each of the first member portions together in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein each mounting member 12 includes a first plurality of integral layers, and wherein the masking member 100 includes a first member portion (see fig 1-3) and a second member portion (see fig 1-3) coupling each of the first member portions together to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).
As regards to claim 20, Sordelet discloses a protective mask (abs; fig 1-7), at least a portion of each mounting member 204, ([0015]-[0032]; fig 1-7; clm 1), however Sordelet does not disclose wherein the masking member covers.
Leary discloses a protective mask for a part 12 covering at least two openings (abs; fig 1-7), comprising a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein wherein the masking member covers a portion of mounting member 12 ([0002]; [0020]-[0043]; [0062]-[0076]; fig 1-3 & 7-10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member covers a portion of mounting member 12 in the mask of Sordelet, because Leary teaches the use of a masking member 100 coupled to a mounting member 12, the masking member 100 including a non-water soluble material, and wherein the masking member covers a portion of mounting member 12 to provide an arrangement of plugs that is easy to remove and the capability of being able to easily form unique features and/or complex geometries ([0002]-[0006]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717